









December 20, 2018


Edward C. Bernard






Dear Ed:


I would like you to act as a consultant to me and others at T. Rowe Price (the
“Company”) beginning as of January 1, 2019, in accordance with the following
terms and conditions of this consulting agreement (“this Agreement”):


1.
Services. During the term of this engagement, I would like you to be available
to provide advice and counsel to me and other senior leaders of the Company. I
would like to have periodic meetings with you to discuss various topics and to
hear about your discussions with the other senior leaders. One specific
assignment will be to advise David Oestreicher in his new role with the Mutual
Fund Board. It is expected that these services will be provided telephonically
and through in-person meetings as we determine to be appropriate. In no event
will you be engaged for such consulting assignments which would require activity
by you that would subject you to the T. Rowe Price Code of Ethics. In addition,
you will continue to perform services as a board member of UTI Asset Management
Company Limited ("UTI") (which may include services as a board member of UTI
affiliate entities) on behalf of the Company (or for one or more of the
Company's affiliates). You will not receive separate compensation from UTI for
such services.



2.
Compensation. Your compensation for these services will be $350,000 for the
period from January 1, 2019 until December 31, 2019. You will be paid quarterly.
You will be reimbursed for your reasonable out-of-pocket expenses, including any
required travel to the Company or elsewhere. In addition, while traveling for
business at the authorization, direction and expense of the Company, the Company
will provide coverage through its Global Medical and Business Travel Accident
policies placed with Ace American Insurance Company (“Chubb”) which also
provides emergency travel assistance services through Chubb’s partner, AXA. For
purposes of this engagement, you will be an independent contractor and not an
employee of the Company and will not be entitled to any benefits or other
compensation beyond the consulting payments set forth in this paragraph. You
will also be responsible for payment of all taxes associated with such
compensation.



3.
Term. This arrangement shall be automatically renewed on January 1 of each year
for an additional one-year period unless either party provides prior written
notice to the other party that it wishes to terminate this arrangement at any
time prior to such January 1. In addition, this arrangement may be terminated by
either party at any time for any reason upon at least thirty (30) days prior
written notice to the other party.



4.
Confidentiality. As always, Ed, we will expect you to maintain the
confidentiality of any non-public information relating to the Company or UTI
that you obtain as a result of your consulting or UTI directorship activities.
In addition, unless otherwise agreed in writing by the Chair of the Company's
Ethics Committee, you will be bound by the Company's policies with respect to
the trading in Company stock, including its prior clearance and reporting
procedures for employees. Provided that you do not obtain information about the
Company's investment research, recommendations, or transactions, you will not be
subject to the Company's policies with respect to the prior clearance and
reporting of your personal securities transactions involving securities other
than stock of the Company.






--------------------------------------------------------------------------------







5.
Office Space. The Company will provide you with appropriate office space and
equipment, secretarial assistance and computer access and support.



6.
Other Employment. Should you accept a position as an employee, officer, director
or consultant, or an appointment to the board of a federally registered
investment adviser, registered investment company, broker-dealer, bank, or
publicly traded company, you will provide written notice of such employment or
appointment to the Chief Executive Officer of the Company and recognize that we
may need to modify this relationship or establish protocols or procedures
relating to such position to avoid any potential conflicts, or appearance of
conflicts that may arise from such relationship.



7.
Entire Agreement. This letter represents the entire agreement relating to your
engagement by the Company and shall be governed by and constructed in accordance
with the laws of the State of Maryland.

  
Ed, if the foregoing accurately reflects our agreement, please acknowledge by
signing and returning the enclosed copy of this letter. I look forward to
working with you in this capacity.
                    
Very truly yours,




/s/ William J. Stromberg
William J. Stromberg
/s/ Edward C. Bernard
Edward C. Bernard





